 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       SCOTT JOHNSON,                                  No. 2:17-cv-00138-KJM-AC
12                       Plaintiff,
13            v.                                         ORDER TO SHOW CAUSE
14       SIU KEUNG CHAN, RITA NGANCHAN,
         HANESHINDER SINGHCHAUHAN,
15
                         Defendants.
16

17
                    On June 12, 2019 this court learned from its CM/ECF staff that it appears
18
     defendants’ counsel, Mark T. Gallagher, has not been eligible to practice law since January 2019.
19
                    Accordingly, defendants’ counsel is ORDERED to notify the court within fourteen
20
     days of the date of this order whether counsel is eligible to practice law, and if he is not, to show
21
     cause why the court should not sanction him for failure to notify the court of his illegibility under
22
     Local Rule 184(b).1 Additionally, counsel is ordered to notify the court within seven (7) days
23
     whether he plans to substitute counsel for his clients.
24
     /////
25

26   1
       “An attorney who is a member of the Bar of this Court or who has been permitted to practice in
27   this Court shall promptly notify the Court of any disciplinary action or any change in status in any
     jurisdiction that would make the attorney ineligible for membership in the Bar of this Court or
28   ineligible to practice in this Court. . . . .” L.R. 184(b).
                                                           1
 1                  In order to ensure Mr. Gallaher’s receipt of this order, the clerk is hereby directed
 2   to serve it on Mr. Gallaher at his last known address, as well as specially serve it on Keith Cable,
 3   who appears to be Mr. Gallagher’s former law partner at Cable Gallagher LLC, at:
 4                  101 Parkshore Drive, Suite 100
 5                  Folsom, CA 95630-4726
                    cablelaw@yahoo.com
 6
                    IT IS SO ORDERED.
 7
     DATED: July 8, 2019.
 8

 9
                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
